Exhibit 32.1 CERTIFICATIONS PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Talon Therapeutics, Inc. does hereby certify that to the best of his knowledge: (a) the Quarterly Report on Form 10-Q of Talon Therapeutics, Inc. for the three months ended June 30, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Talon Therapeutics, Inc. Dated: August 15, 2011 /s/ Steven R. Deitcher, MD Steven R. Deitcher, MD President and Chief Executive Officer Dated: August 15, 2011 /s/Craig W. Carlson Craig W. Carlson Senior Vice President, Chief Financial Officer
